


Exhibit 10.3.2

MARKETO, INC.

 

2013 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Marketo, Inc. 2013
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Unit Agreement (the “Award Agreement”), which includes the
Notice of Restricted Stock Unit Grant (the “Notice of Grant”) and Terms and
Conditions of Restricted Stock Unit Grant, attached hereto as Exhibit A.

 

NOTICE OF RESTRICTED STOCK UNIT GRANT

 

Participant Name:

 

Address:

 

Participant has been granted the right to receive an Award of Restricted Stock
Units, subject to the terms and conditions of the Plan and this Award Agreement,
as follows:

 

Grant Number

 

 

 

 

 

Date of Grant

 

 

 

 

 

Initial Vest Date

 

 

 

 

 

Number of Restricted Stock Units

 

 

 

Vesting Schedule:

 

Subject to any acceleration provisions contained in the Plan, a Management
Retention Agreement, as applicable, or set forth below, the Restricted Stock
Units will vest in accordance with the following schedule:

 

“Company Vest Dates” are February 15, May 15, August 15 and November 15 of each
year, provided, however that if a Company Vest Dates would otherwise fall on a
weekend or holiday, that Company Vest Date will be the first business day
following the relevant Company Vest Date.

 

Twenty-five percent (25%) of the Restricted Stock Units will vest on the first
Company Vest Date following the first anniversary of the Date of Grant (the
“Initial Vest Date”), and twenty-five percent (25%) of the Restricted Stock
Units will vest each year thereafter on the Company Vest Date that occurs in the
same month as the Initial Vest Date, subject to Participant continuing to be a
Service Provider through each such date.

 

In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Units, the Restricted Stock
Units and Participant’s right to acquire any Shares hereunder will immediately
terminate.

 

--------------------------------------------------------------------------------


 

By Participant’s signature and the signature of the representative of
Marketo, Inc. (the “Company”) below, Participant and the Company agree that this
Award of Restricted Stock Units is granted under and governed by the terms and
conditions of the Plan and this Award Agreement, including the Terms and
Conditions of Restricted Stock Unit Grant, attached hereto as Exhibit A, all of
which are made a part of this document.  By accepting this Award, Participant
expressly consents to the sale of Shares to cover the Tax Withholding
Obligations (and any associated broker or other fees) and agrees and
acknowledges that Participant may not satisfy them by any means other than such
sale of Shares, unless required to do so by the Administrator or pursuant to the
Administrator’s express written consent.  Participant has reviewed the Plan and
this Award Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Award Agreement and fully understands
all provisions of the Plan and Award Agreement.  Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement. 
Participant further agrees to notify the Company upon any change in the
residence address indicated below.

 

PARTICIPANT:

 

MARKETO, INC.

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 

 

 

Residence Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

 

1.                                      Grant.  The Company hereby grants to the
individual named in the Notice of Grant (the “Participant”) under the Plan an
Award of Restricted Stock Units, subject to all of the terms and conditions in
this Award Agreement and the Plan, which is incorporated herein by reference. 
Subject to Section 19(c) of the Plan, in the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of this Award
Agreement, the terms and conditions of the Plan will prevail.

 

2.                                      Company’s Obligation to Pay.  Each
Restricted Stock Unit represents the right to receive a Share on the date it
vests.  Unless and until the Restricted Stock Units will have vested in the
manner set forth in Sections 3 or 4, Participant will have no right to payment
of any such Restricted Stock Units.  Prior to actual payment of any vested
Restricted Stock Units, such Restricted Stock Units will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company.  Any Restricted Stock Units that vest in accordance with Sections 3
or 4 will be paid to Participant (or in the event of Participant’s death, to his
or her estate) in whole Shares, subject to Participant satisfying any applicable
tax withholding obligations as set forth in Section 7.  Subject to the
provisions of Section 4, such vested Restricted Stock Units shall be paid in
whole Shares as soon as practicable after vesting, but in each such case within
the period sixty (60) days following the vesting date.  In no event will
Participant be permitted, directly or indirectly, to specify the taxable year of
the payment of any Restricted Stock Units payable under this Award Agreement.

 

3.                                      Vesting Schedule.  Except as provided in
Section 4, and subject to Section 5, the Restricted Stock Units awarded by this
Award Agreement will vest in accordance with the vesting provisions set forth in
the Notice of Grant.  Restricted Stock Units scheduled to vest on a certain date
or upon the occurrence of a certain condition will not vest in Participant in
accordance with any of the provisions of this Award Agreement, unless
Participant will have been continuously a Service Provider from the Date of
Grant until the date such vesting occurs.

 

4.                                      Administrator Discretion.  The
Administrator, in its discretion, may accelerate the vesting of the balance, or
some lesser portion of the balance, of the unvested Restricted Stock Units at
any time, subject to the terms of the Plan.  If so accelerated, such Restricted
Stock Units will be considered as having vested as of the date specified by the
Administrator.  The payment of Shares vesting pursuant to this Section 4 shall
in all cases be paid at a time or in a manner that is exempt from, or complies
with, Section 409A.

 

Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6)

 

3

--------------------------------------------------------------------------------


 

month period following Participant’s termination as a Service Provider, then the
payment of such accelerated Restricted Stock Units will not be made until the
date six (6) months and one (1) day following the date of Participant’s
termination as a Service Provider, unless the Participant dies following his or
her termination as a Service Provider, in which case, the Restricted Stock Units
will be paid in Shares to the Participant’s estate as soon as practicable
following his or her death.  It is the intent of this Award Agreement that it
and all payments and benefits hereunder be exempt from, or comply with, the
requirements of Section 409A so that none of the Restricted Stock Units provided
under this Award Agreement or Shares issuable thereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to be so exempt or so comply.  Each payment payable under this Award
Agreement is intended to constitute a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2).  For purposes of this Award Agreement,
“Section 409A” means Section 409A of the Code, and any final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.

 

5.                                      Forfeiture upon Termination of Status as
a Service Provider.  Notwithstanding any contrary provision of this Award
Agreement, the balance of the Restricted Stock Units that have not vested as of
the time of Participant’s termination as a Service Provider for any or no reason
and Participant’s right to acquire any Shares hereunder will immediately
terminate.

 

6.                                      Death of Participant.  Any distribution
or delivery to be made to Participant under this Award Agreement will, if
Participant is then deceased, be made to Participant’s designated beneficiary,
or if no beneficiary survives Participant, the administrator or executor of
Participant’s estate.  Any such transferee must furnish the Company with
(a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.

 

7.                                      Tax Withholding.

 

(i)             Default Method of Tax Withholding.  The minimum federal, state,
and local and foreign income, social insurance, payroll, employment and any
other applicable taxes which the Company determines must be withheld with
respect to this Award (“Tax Withholding Obligation”) will be satisfied by Shares
being sold on Participant’s behalf at the prevailing market price pursuant to
such procedures as the Company may specify from time to time, including through
a broker-assisted arrangement (it being understood that the Shares to be sold
must have vested pursuant to the terms of this Agreement and the Plan).  The
proceeds from the sale will be used to satisfy Participant’s Tax Withholding
Obligation (and any associated broker or other fees) arising with respect to
this Award.  Only whole Shares will be sold to satisfy any Tax Withholding
Obligation.  Any proceeds from the sale of Shares in excess of the Tax
Withholding Obligation (and any associated broker or other fees) will be paid to
Participant in accordance with procedures the Company may specify from time to
time.  By accepting this Award, Participant expressly consents to the sale of
Shares to cover the Tax Withholding Obligations (and any associated broker or
other fees) and agrees and acknowledges that Participant may not satisfy them by
any means other than such sale of Shares, unless required to do so by the
Administrator or pursuant to the Administrator’s express written consent.

 

4

--------------------------------------------------------------------------------


 

(ii)          Administrator Discretion.  If the Administrator determines that
Participant cannot satisfy Participant’s Tax Withholding Obligation through the
default procedure described in clause (i), it may permit Participant to satisfy
Participant’s Tax Withholding Obligation by (i) delivering to the Company Shares
that Participant owns and that have vested with a Fair Market Value equal to the
amount required to be withheld, (ii) electing to have the Company withhold
otherwise deliverable Shares having a value equal to the minimum amount
statutorily required to be withheld, (iii) payment by Participant in cash, or
(iv) such other means as the Administrator deems appropriate.

 

(iii)       Company’s Obligation to Deliver Shares.  For clarification purposes,
in no event will the Company issue Participant any Shares unless and until
arrangements satisfactory to the Administrator have been made for the payment of
Participant’s Tax Withholding Obligation.  If Participant fails to do so by the
time they become due, Participant will permanently forfeit Participant’s
Restricted Stock Units to which Participant’s Tax Withholding Obligation
relates, as well as any right to receive Shares otherwise issuable pursuant to
those Restricted Stock Units.

 

8.                                      Rights as Stockholder.  Neither
Participant nor any person claiming under or through Participant will have any
of the rights or privileges of a stockholder of the Company in respect of any
Shares deliverable hereunder unless and until certificates representing such
Shares will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant.  After such
issuance, recordation and delivery, Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.

 

9.                                      No Guarantee of Continued Service. 
PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE RESTRICTED STOCK
UNITS PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A
SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THIS AWARD OF RESTRICTED STOCK UNITS OR ACQUIRING SHARES
HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.

 

10.                               Address for Notices.  Any notice to be given
to the Company under the terms of this Award Agreement will be addressed to the
Company at Marketo, Inc., 901 Mariners Island Blvd #200, San Mateo, CA 94404, or
at such other address as the Company may hereafter designate in writing.

 

5

--------------------------------------------------------------------------------


 

11.                               Grant is Not Transferable.  Except to the
limited extent provided in Section 6, this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process.  Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.

 

12.                               Binding Agreement.  Subject to the limitation
on the transferability of this grant contained herein, this Award Agreement will
be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

13.                               Additional Conditions to Issuance of Stock. 
If at any time the Company will determine, in its discretion, that the listing,
registration, qualification or rule compliance of the Shares upon any securities
exchange or under any state, federal or foreign law, the tax code and related
regulations or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate) hereunder, such issuance will not occur
unless and until such listing, registration, qualification, rule compliance,
consent or approval will have been completed, effected or obtained free of any
conditions not acceptable to the Company.  Where the Company determines that the
delivery of the payment of any Shares will violate federal securities laws or
other applicable laws, the Company will defer delivery until the earliest date
at which the Company reasonably anticipates that the delivery of Shares will no
longer cause such violation.  The Company will make all reasonable efforts to
meet the requirements of any such state, federal or foreign law or securities
exchange and to obtain any such consent or approval of any such governmental
authority or securities exchange.

 

14.                               Plan Governs.  This Award Agreement is subject
to all terms and provisions of the Plan.  In the event of a conflict between one
or more provisions of this Award Agreement and one or more provisions of the
Plan, the provisions of the Plan will govern.  Capitalized terms used and not
defined in this Award Agreement will have the meaning set forth in the Plan.

 

15.                               Administrator Authority.  The Administrator
will have the power to interpret the Plan and this Award Agreement and to adopt
such rules for the administration, interpretation and application of the Plan as
are consistent therewith and to interpret or revoke any such rules (including,
but not limited to, the determination of whether or not any Restricted Stock
Units have vested).  All actions taken and all interpretations and
determinations made by the Administrator in good faith will be final and binding
upon Participant, the Company and all other interested persons.  No member of
the Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Award
Agreement.

 

16.                               Electronic Delivery.  The Company may, in its
sole discretion, decide to deliver any documents related to Restricted Stock
Units awarded under the Plan or future Restricted Stock Units that may be
awarded under the Plan by electronic means or request Participant’s consent to
participate in the Plan by electronic means.  Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through any on-line

 

6

--------------------------------------------------------------------------------


 

or electronic system established and maintained by the Company or another third
party designated by the Company.

 

17.                               Captions.  Captions provided herein are for
convenience only and are not to serve as a basis for interpretation or
construction of this Award Agreement.

 

18.                               Agreement Severable.  In the event that any
provision in this Award Agreement will be held invalid or unenforceable, such
provision will be severable from, and such invalidity or unenforceability will
not be construed to have any effect on, the remaining provisions of this Award
Agreement.

 

19.                               Modifications to the Award Agreement.  This
Award Agreement constitutes the entire understanding of the parties on the
subjects covered.  Participant expressly warrants that he or she is not
accepting this Award Agreement in reliance on any promises, representations, or
inducements other than those contained herein.  Modifications to this Award
Agreement or the Plan can be made only in an express written contract executed
by a duly authorized officer of the Company.  Notwithstanding anything to the
contrary in the Plan or this Award Agreement, the Company reserves the right to
revise this Award Agreement as it deems necessary or advisable, in its sole
discretion and without the consent of Participant, to comply with Section 409A
or to otherwise avoid imposition of any additional tax or income recognition
under Section 409A in connection to this Award of Restricted Stock Units.

 

20.                               Amendment, Suspension or Termination of the
Plan.  By accepting this Award, Participant expressly warrants that he or she
has received an Award of Restricted Stock Units under the Plan, and has
received, read and understood a description of the Plan.  Participant
understands that the Plan is discretionary in nature and may be amended,
suspended or terminated by the Company at any time.

 

21.                               Governing Law.  This Award Agreement will be
governed by the laws of California without giving effect to the conflict of law
principles thereof.  For purposes of litigating any dispute that arises under
this Award of Restricted Stock Units or this Award Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of California, and agree
that such litigation will be conducted in the courts of San Mateo County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this Award of Restricted
Stock Units is made and/or to be performed.

 

7

--------------------------------------------------------------------------------

 

MARKETO, INC.

 

2013 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

FOR NON-U.S. PARTICIPANTS

 

Unless otherwise defined herein, the terms defined in the Marketo, Inc. 2013
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Unit Agreement for Non-U.S. Participants (the “Award
Agreement”), which includes the Notice of Restricted Stock Unit Grant (the
“Notice of Grant”), the Terms and Conditions of Restricted Stock Unit Grant for
Non-U.S. Participants, attached hereto as Exhibit A, and the Country-Specific
Provisions of Restricted Stock Unit Grant for Non-U.S. Participants, attached
hereto as Exhibit B.

 

NOTICE OF RESTRICTED STOCK UNIT GRANT

 

Participant Name:

 

Address:

 

Participant has been granted the right to receive an Award of Restricted Stock
Units, subject to the terms and conditions of the Plan and this Award Agreement,
as follows:

 

Grant Number

 

 

 

 

 

Date of Grant

 

 

 

 

 

Initial Vest Date

 

 

 

 

 

Number of Restricted Stock Units

 

 

 

Vesting Schedule:

 

Subject to any acceleration provisions contained in the Plan, a Management
Retention Agreement, as applicable, or set forth below, the Restricted Stock
Units will vest in accordance with the following schedule:

 

“Company Vest Dates” are February 15, May 15, August 15 and November 15 of each
year, provided, however that if a Company Vest Dates would otherwise fall on a
weekend or holiday, that Company Vest Date will be the first business day
following the relevant Company Vest Date.

 

Twenty-five percent (25%) of the Restricted Stock Units will vest on the first
Company Vest Date following the first anniversary of the Date of Grant (the
“Initial Vest Date”), and twenty-five percent (25%) of the Restricted Stock
Units will vest each year thereafter on the Company Vest Date that occurs in the
same month as the Initial Vest Date, subject to Participant continuing to be a
Service Provider through each such date.

 

8

--------------------------------------------------------------------------------


 

In the event Participant ceases to be a Service Provider for any reason before
Participant vests in the Restricted Stock Units, the Restricted Stock Units and
Participant’s right to acquire any Shares hereunder will immediately terminate.

 

By Participant’s signature and the signature of the representative of
Marketo, Inc. (the “Company”) below, Participant and the Company agree that this
Award of Restricted Stock Units is granted under and governed by the terms and
conditions of the Plan and this Award Agreement, including the Terms and
Conditions of Restricted Stock Unit Grant for Non-U.S. Participants, attached
hereto as Exhibit A, the Country-Specific Provisions of Restricted Stock Unit
Grant for Non-U.S. Participants, attached hereto as Exhibit B, all of which are
made a part of this document.  By accepting this Award, Participant expressly
consents to the sale of Shares to cover the Tax-Related Items (and any
associated broker or other fees) and agrees and acknowledges that Participant
may not satisfy them by any means other than such sale of Shares, unless
required to do so by the Administrator or pursuant to the Administrator’s
express written consent.  Participant has reviewed the Plan and this Award
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and Award Agreement.  Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement. 
Participant further agrees to notify the Company upon any change in the
residence address indicated below.

 

PARTICIPANT:

MARKETO, INC.

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 

 

 

Residence Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

 

FOR NON-U.S. PARTICIPANTS

 

1.                                      Grant.  The Company hereby grants to the
individual named in the Notice of Grant (the “Participant”) under the Plan an
Award of Restricted Stock Units, subject to all of the terms and conditions in
this Award Agreement and the Plan, which is incorporated herein by reference. 
Subject to Section 19(c) of the Plan, in the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of this Award
Agreement, the terms and conditions of the Plan will prevail.

 

2.                                      Company’s Obligation to Pay.  Each
Restricted Stock Unit represents the right to receive a Share on the date it
vests.  Unless and until the Restricted Stock Units will have vested in the
manner set forth in Sections 3 or 4, Participant will have no right to payment
of any such Restricted Stock Units.  Prior to actual payment of any vested
Restricted Stock Units, such Restricted Stock Units will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company.  Any Restricted Stock Units that vest in accordance with Sections 3
or 4 will be paid to Participant (or in the event of Participant’s death, to his
or her estate) in whole Shares, subject to Participant satisfying any applicable
Tax-Related Items as defined in Section 7.  Subject to the provisions of
Section 4, such vested Restricted Stock Units shall be paid in whole Shares as
soon as practicable after vesting, but in each such case within the period sixty
(60) days following the vesting date.  In no event will Participant be
permitted, directly or indirectly, to specify the taxable year of the payment of
any Restricted Stock Units payable under this Award Agreement.

 

3.                                      Vesting Schedule.  Except as provided in
Section 4, and subject to Section 5, the Restricted Stock Units awarded by this
Award Agreement will vest in accordance with the vesting provisions set forth in
the Notice of Grant.  Restricted Stock Units scheduled to vest on a certain date
or upon the occurrence of a certain condition will not vest in Participant in
accordance with any of the provisions of this Award Agreement, unless
Participant will have been continuously a Service Provider from the Date of
Grant until the date such vesting occurs.

 

4.                                      Administrator Discretion.  The
Administrator, in its discretion, may accelerate the vesting of the balance, or
some lesser portion of the balance, of the unvested Restricted Stock Units at
any time, subject to the terms of the Plan.  If so accelerated, such Restricted
Stock Units will be considered as having vested as of the date specified by the
Administrator.  The payment of Shares vesting pursuant to this Section 4 shall
in all cases be paid at a time or in a manner that is exempt from, or complies
with, Section 409A (as defined below).

 

Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service

 

10

--------------------------------------------------------------------------------


 

Provider and (y) the payment of such accelerated Restricted Stock Units will
result in the imposition of additional tax under Section 409A if paid to
Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination as a Service Provider,
unless Participant dies following his or her termination as a Service Provider,
in which case, the Restricted Stock Units will be paid in Shares to
Participant’s estate as soon as practicable following his or her death.  It is
the intent of this Award Agreement that it and all payments and benefits
hereunder be exempt from, or comply with, the requirements of Section 409A so
that none of the Restricted Stock Units provided under this Award Agreement or
Shares issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to be so exempt or
so comply.  Each payment payable under this Award Agreement is intended to
constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2).  For purposes of this Award Agreement, “Section 409A”
means Section 409A of the Code, and any final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.

 

5.                                      Forfeiture upon Termination of Status as
a Service Provider.  Notwithstanding any contrary provision of this Award
Agreement, the balance of the Restricted Stock Units that have not vested as of
the time of Participant’s termination as a Service Provider for any reason and
Participant’s right to acquire any Shares hereunder will immediately terminate.

 

For purposes of the Restricted Stock Units, Participant’s employment as a
Service Provider will be considered terminated as of the date Participant is no
longer actively providing services to the Company or any Parent, Subsidiary or
affiliate (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where Participant is employed or the terms of Participant’s employment
agreement, if any) and unless otherwise expressly provided in this Award
Agreement or determined by the Company, Participant’s right to vest in the
Restricted Stock Units under the Plan, if any, will terminate as of such date
and will not be extended by any notice period (e.g., Participant’s period of
service would not include any contractual notice period or any period of “garden
leave” or similar period mandated under employment laws in the jurisdiction
where Participant is employed or the terms of Participant’s employment
agreement, if any); the Board shall have the exclusive discretion to determine
when Participant is no longer actively providing services for purposes of
Participant’s Restricted Stock Unit grant (including whether Participant may
still be considered to be providing services while on an approved leave of
absence).

 

6.                                      Death of Participant.  Any distribution
or delivery to be made to Participant under this Award Agreement will, if
Participant is then deceased, be made to Participant’s designated beneficiary,
or if no beneficiary survives Participant, the administrator or executor of
Participant’s estate.  Any such transferee must furnish the Company with
(a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.

 

11

--------------------------------------------------------------------------------


 

7.                                      Withholding of Taxes.

 

a.              General.  Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of any income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to Participant’s participation in the Plan and
legally applicable to Participant (“Tax-Related Items”).  Participant
acknowledges that, regardless of any action taken by the Company or, if
different, Participant’s employer (the “Employer”), the ultimate liability for
all Tax-Related Items is and remains Participant’s responsibility and may exceed
the amount actually withheld by the Company or the Employer.  Participant
further acknowledges that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including, but not
limited to, the grant, vesting or settlement of the Restricted Stock Units, the
subsequent sale of Shares acquired pursuant to such settlement and the receipt
of any dividends; and (b) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Restricted Stock Units to
reduce or eliminate Participant’s liability for Tax-Related Items or achieve any
particular tax result.  Further, if Participant is subject to Tax-Related Items
in more than one jurisdiction between the Date of Grant and the date of any
relevant taxable or tax withholding event, as applicable, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

 

b.              Default Method of Tax Withholding.  Tax-Related Items will be
satisfied by Shares being sold on Participant’s behalf at the prevailing market
price pursuant to such procedures as the Company may specify from time to time,
including through a broker-assisted arrangement (it being understood that the
Shares to be sold must have vested pursuant to the terms of this Agreement and
the Plan).  The proceeds from the sale will be used to satisfy Participant’s
Tax-Related Items (and any associated broker or other fees) arising with respect
to this Award.  Only whole Shares will be sold to satisfy any Tax-Related Item. 
Any proceeds from the sale of Shares in excess of the Tax-Related Items (and any
associated broker or other fees) will be paid to Participant in accordance with
procedures the Company may specify from time to time.  By accepting this Award,
Participant expressly consents to the sale of Shares to cover the Tax-Related
Items (and any associated broker or other fees) and agrees and acknowledges that
Participant may not satisfy them by any means other than such sale of Shares,
unless required to do so by the Administrator or pursuant to the Administrator’s
express written consent.

 

c.               Administrator Discretion.  If the Administrator determines that
Participant cannot satisfy Participant’s Tax-Related Items through the default
procedure described in Section 7(b), it may permit Participant to satisfy
Participant’s Tax-Related Items

 

12

--------------------------------------------------------------------------------


 

by (i) delivering to the Company Shares that Participant owns and that have
vested with a Fair Market Value equal to the amount required to be withheld,
(ii) electing to have the Company withhold otherwise deliverable Shares having a
value equal to the minimum amount statutorily required to be withheld,
(iii) payment by Participant in cash, or (iv) such other means as the
Administrator deems appropriate.

 

d.              Company’s Obligation to Deliver Shares.  For clarification
purposes, in no event will the Company issue Participant any Shares unless and
until arrangements satisfactory to the Administrator have been made for the
payment of Participant’s Tax-Related Items.  If Participant fails to do so by
the time they become due, Participant will permanently forfeit Participant’s
Restricted Stock Units to which Participant’s Tax-Related Items relates, as well
as any right to receive Shares otherwise issuable pursuant to those Restricted
Stock Units.

 

8.                                      Rights as Stockholder.  Neither
Participant nor any person claiming under or through Participant will have any
of the rights or privileges of a stockholder of the Company in respect of any
Shares deliverable hereunder unless and until certificates representing such
Shares will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant.  After such
issuance, recordation and delivery, Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.

 

9.                                      No Guarantee of Continued Service. 
PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE RESTRICTED STOCK
UNITS PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS AN
ACTIVE SERVICE PROVIDER OF THE COMPANY (OR THE PARENT, SUBSIDIARY OR AFFILIATE
EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THIS AWARD OF RESTRICTED STOCK UNITS OR ACQUIRING SHARES
HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.

 

10.                               Nature of Grant.  In accepting the grant,
Participant acknowledges, understands and agrees that:

 

a.                                      the Plan is established voluntarily by
the Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time, to the extent permitted by
the Plan;

 

13

--------------------------------------------------------------------------------


 

b.                                      the grant of the Restricted Stock Units
is voluntary and occasional and does not create any contractual or other right
to receive future grants of Restricted Stock Units, or benefits in lieu of
Restricted Stock Units, even if Restricted Stock Units have been granted in the
past;

 

c.                                       all decisions with respect to future
Restricted Stock Unit or other grants, if any, will be at the sole discretion of
the Company;

 

d.                                      Participant is voluntarily participating
in the Plan;

 

e.                                       the Restricted Stock Units and the
Shares subject to the Restricted Stock Units are not intended to replace any
pension rights or compensation;

 

f.                                        the Restricted Stock Units and the
Shares subject to the Restricted Stock Units, and the income and value of same,
are not part of normal or expected compensation or salary for any purpose,
including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

 

g.                                       the future value of the underlying
Shares is unknown, indeterminable and cannot be predicted with certainty;

 

h.                                      no claim or entitlement to compensation
or damages shall arise from forfeiture of the Restricted Stock Units resulting
from the termination of Participant’s status as a Service Provider (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any) and, in consideration of the
grant of the Restricted Stock Units to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Company, any Parent, Subsidiary or affiliate, waives Participant’s ability,
if any, to bring any such claim, and releases the Company, any Parent,
Subsidiary or affiliate from any such claim; if, notwithstanding the foregoing,
any such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim;

 

i.                                          unless otherwise provided in the
Plan or by the Company in its discretion, the Restricted Stock Units and the
benefits evidenced by this Award Agreement do not create any entitlement to have
the Restricted Stock Units or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and

 

j.                                         neither the Company, the Employer nor
any Parent, Subsidiary or affiliate shall be liable for any foreign exchange
rate fluctuation between Participant’s local currency and the United States
Dollar that may affect the value of the Restricted Stock Units or of any amounts
due to Participant pursuant to the settlement of the Restricted Stock Units or
the subsequent sale of any Shares acquired upon settlement.

 

14

--------------------------------------------------------------------------------


 

11.                               No Advice Regarding Grant.  The Company is not
providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding Participant’s participation in the Plan or
Participant’s acquisition or sale of the underlying Shares.  Participant is
solely responsible for obtaining all appropriate tax, legal and financial
advice, notably concerning U.S. and local country tax and social security
regulations, when signing or otherwise entering into this Award Agreement,
selling the Shares acquired upon settlement of the Restricted Stock Units, or
making any decision in relation with the Restricted Stock Units, this Award
Agreement or the Plan.  Participant is hereby advised to consult with
Participant’s own personal tax, legal and financial advisors regarding
Participant’s participation in the Plan before taking any action related to the
Plan.

 

12.                               Data Privacy.  Participant hereby explicitly
and unambiguously consents to the collection, use and transfer, in electronic or
other form, of Participant’s personal data as described in this Award Agreement
and any other Restricted Stock Unit grant materials (“Data”) by and among, as
applicable, the Employer, the Company and any Parent, Subsidiary or affiliate
for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.

 

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan.

 

Participant understands that Data will be transferred to a designated Plan
broker or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan.  Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country.  Participant
understands that Participant may request a list with the names and addresses of
any potential recipients of the Data by contacting Participant’s local human
resources representative.  Participant authorizes the Company, the designated
Plan broker and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing
Participant’s participation in the Plan.  Participant understands that Data will
be held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan.  Participant understands that
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing Participant’s local human resources representative.  Further,
Participant understands that Participant is providing the consents herein on a
purely voluntary basis. If Participant does not consent, or if Participant later
seeks to revoke Participant’s consent, Participant’s

 

15

--------------------------------------------------------------------------------

 

status as a Service Provider and career with the Employer will not be adversely
affected; the only adverse consequence of refusing or withdrawing Participant’s
consent is that the Company would not be able to grant Restricted Stock Units or
other Awards to Participant or administer or maintain such Awards. Therefore,
Participant understands that refusing or withdrawing Participant’s consent may
affect Participant’s ability to participate in the Plan.  For more information
on the consequences of Participant’s refusal to consent or withdrawal of
consent, Participant understands that Participant may contact Participant’s
local human resources representative.

 

13.                               Address for Notices.  Any notice to be given
to the Company under the terms of this Award Agreement will be addressed to the
Company at Marketo, Inc., 901 Mariners Island Blvd #200, San Mateo, CA 94404
U.S.A., or at such other address as the Company may hereafter designate in
writing.

 

14.                               Grant is Not Transferable.  Except to the
limited extent provided in Section 6, this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process.  Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.

 

15.                               Binding Agreement.  Subject to the limitation
on the transferability of this grant contained herein, this Award Agreement will
be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

16.                               Additional Conditions to Issuance of Stock. 
If at any time the Company will determine, in its discretion, that the listing,
registration, qualification or rule compliance of the Shares upon any securities
exchange or under any state, federal or foreign law, the tax code and related
regulations or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate) hereunder, such issuance will not occur
unless and until such listing, registration, qualification, rule compliance,
consent or approval will have been completed, effected or obtained free of any
conditions not acceptable to the Company.  Where the Company determines that the
delivery of the payment of any Shares will violate federal securities laws or
other applicable laws, the Company will defer delivery until the earliest date
at which the Company reasonably anticipates that the delivery of Shares will no
longer cause such violation. The Company is under no obligation to register or
qualify the Shares with any state, federal or foreign securities commission or
to seek approval or clearance from any governmental authority for the issuance
of the Shares.

 

17.                               Plan Governs.  This Award Agreement is subject
to all terms and provisions of the Plan.  In the event of a conflict between one
or more provisions of this Award Agreement and one or more provisions of the
Plan, the provisions of the Plan will govern.  Capitalized terms used and not
defined in this Award Agreement will have the meaning set forth in the Plan.

 

16

--------------------------------------------------------------------------------


 

18.                               Administrator Authority.  The Administrator
will have the power to interpret the Plan and this Award Agreement and to adopt
such rules for the administration, interpretation and application of the Plan as
are consistent therewith and to interpret or revoke any such rules (including,
but not limited to, the determination of whether or not any Restricted Stock
Units have vested).  All actions taken and all interpretations and
determinations made by the Administrator in good faith will be final and binding
upon Participant, the Company and all other interested persons.  No member of
the Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Award
Agreement.

 

19.                               Electronic Delivery and Participation.  The
Company may, in its sole discretion, decide to deliver any documents related to
the Restricted Stock Units or future Restricted Stock Units that may be granted
under the Plan by electronic means or request Participant’s consent to
participate in the Plan by electronic means.  Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through any on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

 

20.                               Language.  If Participant has received this
Award Agreement or any other document related to the Plan translated into a
language other than English and if the meaning of the translated version is
different than the English version, the English version will control.

 

21.                               Captions.  Captions provided herein are for
convenience only and are not to serve as a basis for interpretation or
construction of this Award Agreement.

 

22.                               Agreement Severable.  In the event that any
provision in this Award Agreement will be held invalid or unenforceable, such
provision will be severable from, and such invalidity or unenforceability will
not be construed to have any effect on, the remaining provisions of this Award
Agreement.

 

23.                               Waiver.  Participant acknowledges that a
waiver by the Company of breach of any provision of this Award Agreement shall
not operate or be construed as a waiver of any other provision of this Award
Agreement or of any subsequent breach by Participant or any other participant.

 

24.                               Modifications to the Award Agreement.  This
Award Agreement constitutes the entire understanding of the parties on the
subjects covered.  Participant expressly warrants that he or she is not
accepting this Award Agreement in reliance on any promises, representations, or
inducements other than those contained herein.  Modifications to this Award
Agreement or the Plan can be made only in an express written contract executed
by a duly authorized officer of the Company.  The Company reserves the right to
revise this Award Agreement and impose other requirements on Participant’s
participation in the Plan, on the Restricted Stock Units and on any Shares
acquired under the Plan to the extent the Company determines that it is
necessary or advisable for legal or administrative reasons, in its sole
discretion and without the consent of Participant, and to require Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

17

--------------------------------------------------------------------------------


 

25.                               Amendment, Suspension or Termination of the
Plan.  By accepting this Award, Participant expressly warrants that he or she
has received, read and understood a description of the Plan.  Participant
understands that the Plan is discretionary in nature and may be amended,
suspended or terminated by the Company at any time.

 

26.                               Governing Law; Choice of Venue.  This Award
Agreement will be governed by the laws of the State of California, U.S.A.
without giving effect to the conflict of laws principles thereof.  For purposes
of litigating any dispute that arises under this Award of Restricted Stock Units
or this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation will be
conducted in the courts of San Mateo County, California, or the federal courts
for the United States for the Northern District of California, and no other
courts, where this Award of Restricted Stock Units is made and/or to be
performed.

 

27.                               Country-Specific Provisions.  The Restricted
Stock Unit grant shall be subject to any special provisions for Participant’s
country set forth in the Country-Specific Provisions of Restricted Stock Unit
Grant for Non-U.S. Participants (“Country-Specific Provisions”), attached hereto
as Exhibit B.  Moreover, if Participant relocates to one of the countries
included in the Country-Specific Provisions, the special provisions for such
country will apply to Participant, to the extent the Company determines that the
application of such provisions is necessary or advisable for legal or
administrative reasons.  The Country-Specific Provisions constitute part of this
Award Agreement.

 

18

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COUNTRY-SPECIFIC PROVISIONS OF RESTRICTED STOCK UNIT GRANT

 

FOR NON-U.S. PARTICIPANTS

 

Terms and Conditions

 

This Exhibit B includes additional terms and conditions that govern
Participant’s participation in the Plan if Participant resides and/or works in
one of the countries listed below.  Capitalized terms used but not defined in
this Exhibit B have the meanings set forth in the Plan and/or the Award
Agreement.

 

If Participant is a citizen or resident of a country other than the one in which
Participant is currently working, is considered a resident of another country
for local law purposes or transfers to a different country after the Date of
Grant, the Company will determine to what extent the terms and conditions set
forth in this Exhibit B will apply to Participant.

 

Notifications

 

This Appendix also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to participation
in the Plan.  The information is based on the securities, exchange control and
other laws in effect in the respective countries as of April 2013.  Such laws
are often complex and change frequently.  As a result, the Company strongly
recommends that Participant not rely on the information herein as the only
source of information relating to the consequences of participation in the Plan
because the information may be out of date at the time that Participant acquires
Shares under the Plan or sells Shares acquired under the Plan.

 

In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation, and the Company is not in a
position to assure Participant of a particular result.  Accordingly, Participant
is advised to seek appropriate professional advice as to how the relevant laws
in Participant’s country may apply to Participant’s situation.

 

Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently working, is considered a resident of another
country for local law purposes or transfers employment to another country after
the Date of Grant, the information contained herein may not apply to Participant
in the same manner.

 

AUSTRALIA

 

Notifications

 

Securities Law Information.  If Participant acquires Shares pursuant to vesting
and settlement of the Restricted Stock Units and subsequently offers the Shares
for sale to a person or entity resident in Australia, the offer may be subject
to disclosure requirements under Australian law.

 

19

--------------------------------------------------------------------------------


 

Participant should obtain legal advice regarding any applicable disclosure
obligations prior to making any such offer.

 

Exchange Control Information.  Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers.  The
Australian bank assisting with the transaction will file the report.  If there
is no Australian bank involved in the transfer, Participant will be required to
file the report.

 

ISRAEL

 

Sub-Plan for Israeli Participants

 

The Restricted Stock Units are granted under the Sub-Plan for Israeli
Participants (the “Israeli Sub-Plan”), which is considered part of the Plan. The
terms used herein shall have the meaning ascribed to them in the Plan or Israeli
Sub-Plan. In the event of any conflict, whether explicit or implied, between the
provision of this Award Agreement and the Israeli Sub-Plan, the provisions set
out in the Israeli Sub-Plan shall prevail.  By accepting this grant, you
acknowledge that a copy of the Israeli Sub-Plan has been provided to you.  The
Israeli Sub-Plan may also be accessed at [].

 

Further Acknowledgement

 

The following language shall be read in continuation to Section 10 of Exhibit A
of the Award Agreement:

 

(k) declares that she/he is familiar with Section 102 and the regulations and
rules promulgated thereunder, including without limitations the provisions of
the tax route applicable to the RSUs, and agrees to comply with such provisions,
as amended from time to time, provided that if such terms are not met,
Section 102 may not apply, and (l) agrees to the terms and conditions of the
trust deed signed between the Trustee and the Company and/or the applicable
Israeli Subsidiary, which is available for the Participant’s review, during
normal working hours, at Company’s offices, (m) acknowledges that releasing the
Restricted Stock Units and Shares from the control of the Trustee prior to the
termination of the Holding Period constitutes a violation of the terms of
Section 102 and agrees to bear the relevant sanctions, (n) authorizes the
Company and/or the applicable Israeli Subsidiary to provide the Trustee with any
information required for the purpose of administering the Plan including
executing its obligations under the Ordinance, the trust deed and the trust
agreement, including without limitation information about his/her Restricted
Stock Units, Shares, income tax rates, salary bank account, contact details and
identification number, (o) declares that he/she is a resident of the State of
Israel for tax purposes on the grant date and agrees to notify the Company upon
any change in the residence address indicated above and acknowledges that if
his/her engagement with the Company or the relevant Israeli Subsidiary is
terminated and he/she is no longer employed by the Company or any Israeli
Subsidiary, the Restricted Stock Units and Shares shall remain subject to
Section 102, the trust agreement, the Plan and this Agreement; (p) warrants and
undertakes that at the time of grant of the Restricted Stock Units herein, or as
a consequence of the grant, the Participant is not and will not become a holder
of a “controlling interest” in the Company, as such term is defined in
Section 32(9) of the Ordinance, (q) the grant of Restricted Stock Units is
conditioned upon the Participant signing all documents requested by the Company
or the Trustee.

 

20

--------------------------------------------------------------------------------


 

Section 102 Capital Gains Trustee Route

 

The Restricted Stock Units are intended to be subject to the Capital Gains Route
under Section 102 of the Ordinance, subject to the Participant providing the
appropriate consent to the requirements of such tax route, and subject further
to the compliance with all the terms and conditions of such tax route. Under the
Capital Gains Route tax is only due upon sale of the Shares or upon release of
the Shares from the holding or control of the Trustee.

 

Trustee Arrangement

 

The Restricted Stock Units, the Shares issued upon vesting and/or any additional
rights, including without limitation any right to receive any dividends or any
shares received as a result of an adjustment made under the Plan that may be
granted in connection with the Restricted Stock Units (the “Additional Rights”),
shall be issued to or controlled by the Trustee for the benefit of the
Participant under the provisions of the 102 Capital Gains Route and will be
controlled by the Trustee for at least the period stated in Section 102 of the
Ordinance and the Income Tax Rules (Tax Benefits in Share Issuance to Employees)
5763-2003 (the “Rules”).  In the event the Restricted Stock Units do not meet
the requirements of Section 102 of the Ordinance, such Restricted Stock Units
and the underlying Shares shall not qualify for the favorable tax treatment
under Section 102 of the Ordinance.  The Company makes no representations or
guarantees that the Restricted Stock Units will qualify for favorable tax
treatment and will not be liable or responsible if favorable tax treatment is
not available under Section102 of the Ordinance. Any fees associated with any
exercise, sale, transfer or any act in relation to the Restricted Stock Units
shall be borne by the Participant and the Trustee and/or the Company and/or any
Israeli Subsidiary shall be entitled to withhold or deduct such fees from
payments otherwise due to you from the Company or an Israeli Subsidiary or the
Trustee.

 

Restrictions on Sale

 

In accordance with the requirements of Section 102 of the Ordinance and the
Capital Gains Route, the Participant shall not sell nor transfer the Shares or
Additional Rights from the Trustee until the end of the required Holding
Period.  Notwithstanding the above, if any such sale or transfer occurs before
the end of the required Holding Period, the sanctions under Section 102 shall
apply to and shall be borne by the Participant.

 

Tax Treatment

 

The following language supplements Section 7 of Exhibit A of the Award
Agreement:

 

The Restricted Stock Units are intended to be taxed in accordance with
Section 102, subject to full and complete compliance with the terms of
Section 102. Participants with dual residency for tax purposes may be subject to
taxation in several jurisdictions.

 

Any Tax imposed in respect of the Restricted Stock Units and/or Shares,
including, but not limited to, the grant of Restricted Stock Units, and/or the
vesting, transfer, waiver, or expiration of Restricted Stock Units and/or
Shares, and/or the sale of Shares, shall be borne solely by the Participant, and
in the event of death, by the Participant’s heirs. The Company, any Israeli
Subsidiary, the Trustee or anyone on their behalf shall not be required to bear
the aforementioned Taxes, directly or indirectly, nor shall they be required to
gross up such Tax in the Participant’s

 

21

--------------------------------------------------------------------------------


 

salaries or remuneration. The applicable Tax shall be withheld from the proceeds
of sale of Shares or shall be paid to the Company or the relevant Israeli
Subsidiary or the Trustee by the Participant. Without derogating from the
aforementioned, the Company or the relevant Israeli Subsidiary or the Trustee
shall be entitled to withhold Taxes as it deems complying with applicable law
and to deduct any Taxes from payments otherwise due to the Participant from the
Company or the relevant Israeli Subsidiary or the Trustee. The ramifications of
any future modification of applicable law regarding the taxation of the
Restricted Stock Units granted to the Participant shall apply to the Participant
accordingly and the Participant shall bear the full cost thereof, unless such
modified laws expressly provide otherwise.

 

The issuance of the Shares upon the vesting of Restricted Stock Units or in
respect thereto, shall be subject to the full payments of any Tax (if
applicable).

 

Securities Law

 

If required under applicable law, the Company shall use reasonable efforts to
receive a securities exemption from the Israeli Securities Authority to avoid
the requirement to file an Israeli securities prospectus in relation to the
Plan. Copies of the Plan and the Form S-8 registration statement for the Plan
filed with the U.S. Securities and Exchange Commission (“SEC”) are available by
searching the Company’s public filings at the SEC’s website:
http://www.sec.gov/edgar/searchedgar/companysearch.html.

 

22

--------------------------------------------------------------------------------
